—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered October 9, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the court’s preclusion of cross-examination of the arresting officer concerning the lack of effort by the People to locate, as a potential prosecution witness, the buyer in this observation sale case. This issue was entirely collateral, since there was no reason to expect the People to call the buyer in the first place (see, People v Tamayo, 256 AD2d 98, lv denied 93 NY2d 979; People v Parks, 237 AD2d 105, lv denied 90 NY2d 862; People v Jenkins, 226 AD2d 116, lv denied 88 NY2d 937). Contrary to defendant’s claim, the People never insinuated that the buyer would have *371incriminated defendant. The court’s curative actions prevented the challenged portion of the People’s summation from causing any prejudice. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.